Case 3:19-cr-00074-JCH Document 911 Filed 11/15/19 Page 1 of 7

UNITED STATES DISTRICT COURT
DISTRICT OF CONNECTICUT

UNITED STATES OF AMERICA, : CASE NUMBER 3:19CR0074 (JCH)
VS.
SUNJI CRAMER : NOVEMBER 15, 2019

 

DEFENDANT’S SENTENCING MEMORANDUM

On August 9, 2019 the defendant, Sunji Cramer, entered a guilty plea to Count One of the
Indictment charging him with Conspiracy to Distribute and Possess with Intent to Distribute
Heroin, in violation of Title 21, United States Code, §§846, 841(a)(1), and 841(b)(1)(B). The
United States Sentencing Guidelines establishes a Base Offense level of 24 for this offense. After
three levels are subtracted for his prompt acknowledgement and affirmative acceptance of
responsibility, Mr. Cramer’s total offense level is lowered to 21. His criminal history has been
calculated to be a category II. Based upon the foregoing guideline calculations, the defendant’s
sentencing range is 41-51 months. However, the stipulated drug quantity is more than 100 grams
of heroin which triggers a mandatory minimum sentence of 60-months. In this memorandum
Mr. Cramer will address the §3553 factors, including his history and character and the nature and
circumstances of the offense, to show that a sentence of 60-months incarceration would be fair

and just, and provide the appropriate punishment for this offense. See U.S.C. §3553(a).

L SENTENCING ARGUMENTS & RECOMMENDATION

A. History & Character of the Defendant

Sunji Cramer is a middle-aged man who has a history of drug use beginning at age 14, with

marijuana being his drug of choice. He reports smoking marijuana every day, up to and including
Case 3:19-cr-00074-JCH Document 911 Filed 11/15/19 Page 2 of 7

the date of his arrest. However, in 2018 he also began mixing the marijuana with cocaine, but this
was only done sporadically, occurring every couple of weeks. Over the years, he’s also
participated in several court sanctioned inpatient and outpatient drug programs, but the treatments

he received do not appear to have resulted in any sustained abstinence.

The defendant was raised by his mother and step-father in low income housing.! His
mother struggled with her own drugs issues for many years before overcoming them in later years.
After Sunji’s father passed, his mother met a man who helped raise him and became a father
figure.? Growing up, Sunji reports a relatively uneventful childhood. He dropped out of school in

the 12th grade and then began working.

Shortly after leaving high school, Sunji met his wife, Sara, who resided in Connecticut.
She had two children from a previous relationship, and was raising them as a single parent. They
started dating and he then followed her to Connecticut where he’s lived ever since. Over the
course of their relationship Sunji and Sara had their own child together, Evelyn, who is 7 years
old.* As a father, Sunji has always tried to provide financial support for his children and the

majority of his employment has been in construction.

 

' Sunji’s father was killed when the defendant was only 2 years old resulting from a domestic
dispute.

* In 2016, Sunji’s step-father died while in police custody for a narcotics related incident and the
family is presently pursuing a lawsuit against the department.

3 Sunji never attained his GED, however he is currently working towards achieving this goal at

Wyatt.

“ Sunji also has three other children from different mothers.

2
Case 3:19-cr-00074-JCH Document 911 Filed 11/15/19 Page 3 of 7

B. Nature of the Offense

The defendant does not have any issues with the facts set forth in the PSR about the offense
conduct. Sometime in the early fall of 2018 Sunji reports receiving 50 grams of heroin from an
acquaintance who was heading off to prison to serve his sentence. Being unfamiliar with the resale
price of heroin, the defendant asked the acquaintance how much he could get for the dope. After
being told the street price was between $75-80 per gram Sunji contacted Domingo Alves, a known
Waterbury heroin distributor.> Sunji offered to sell him the heroin for $65/gram, and Alves agree
to take the narcotic on consignment. Over the course of the next several weeks, Sunji contacted
Alves by phone to find out when he would get paid. However, Alves kept stalling him and made
excuses for the delay. Consequently, Sunji decided to tell Alves a story to prompt the payment.
Sunji said his supplier in New Jersey needed to get paid before he would provide Sunji with more

heroin. This finally got Alves to pay off his debt to him.

By all accounts, Sunji Cramer’s involvement in the conspiracy was fairly limited in
comparison to the other co-defendants. Nonetheless, the offense is serious and Sunji recognizes

that he must be held accountable for this actions.
C. Recommendations

After being detained for the past 8-months on the federal charge Sunji Cramer’s had plenty
of time to reflect on his life and where his future might lead. He recognizes that the years ahead of

him look pretty grim if he does not take steps to change his lifestyle. First and foremost, the

 

> Having lived at one time in Waterbury, Sunji was familiar with Alves because they had rolled
dice together.
Case 3:19-cr-00074-JCH Document 911 Filed 11/15/19 Page 4 of 7

defendant needs to find lawful employment upon his release which is not just seasonal work. This
type of full-time employment will not only keep him busy throughout the weeks and years, but

also limit the amount of idle time that occurs where defendants often get themselves into trouble.

Equally important to finding employment is for Sunji Cramer to properly address his
substance abuse issues. Smoking marijuana on a daily basis cannot be a lifestyle choice for him.
This has not served him well in the past and will likely be harmful for his future. Accordingly,
Sunji must completely abstain from marijuana use and find other therapeutic outlets for relaxation.
He reports “thinking more clearly” when he’s busy and not using illicit substances. Maybe some
form of mental health counseling would be beneficial to him since he reports never having

received any such treatment in the past.

If Sunji Cramer follows this simple blue print during his supervision, he increases his
chances exponentially of living the remainder of his life crime free. This is something he
desperately wants to achieve so he can be there for his family. In order to lend support to Sunji
Cramer’s attainable goal, he is asking the Court to recommend that he participate in the BOP’s
Residential Drug Abuse Program (RDAP). This will help him acquire positive reinforcement of
sobriety as he works his way through his prison sentence. The defendant is also asking the Court
to recommend a BOP facility as close to Connecticut as possible, preferably FCI Danbury, so he

can maintain and nurture his relationship with his family.

Il. CONCLUSION

As cited above, a fundamental principle of sentencing is that a court “shall impose a
sentence sufficient, but not greater than necessary” to meet specified sentencing goals, including

the goal of “just punishment.” See 18 U.S.C. §3553(a). Sunji Cramer understands fully that he

4
Case 3:19-cr-00074-JCH Document 911 Filed 11/15/19 Page 5 of 7

stands convicted of a serious federal drug crime and that this conviction has significant
consequences. Based upon the foregoing arguments, counsel respectfully submits that a sentence
of 60-months imprisonment would provide just punishment and promote proper respect for the

law.

Respectfully submitted,
The Defendant — Sunji Cramer

/s/_ William H. Paetzold
William H. Paetzold

Moriarty, Paetzold & Sherwood
2230 Main Street

Glastonbury, CT 06033

Tel. (860) 657-1010

Fax (860) 657-1011

Federal Bar No.: ct10074

CERTIFICATION

This is to certify that the foregoing was filed electronically on November 15, 2019 to all
parties by operation of the court’s electronic filing system or by mail to anyone unable to accept

electronic filing as indicated on the Notice of Electronic Filing.

/s/ William H. Paetzold
William H. Paetzold
Case 3:19-cr-00074-JCH Document 911 Filed 11/15/19 Page 6 of 7

EXHIBIT A

Letter to the Court from Sunji Cramer
MAB BONG

: Case 3:19-cr-00074-JCH Document 911 Filed 11/15/19 Page 7 of 7

ae XO \ NC. ‘ect oO SOUT ae CC dale. Nee aia
_Jonte: LC, Coca Aftsternan NSA A owe.
Nott iat Atlecnoon 40 “the. Couto)

AS Luet| AS mn Loveal anes Fara The

 

Ore. resent. Here tedauw Ce MLL. Sondbncuna
Aclax. Henoride jude. Haj. & J

 

\_ would like to

 

tele this +n2._leefore. Beaw YW) Leber

 

 

to the. Covuck The Honsalle- A dae en |. Sa

 

tthochr { Sicoy re] LA AQO Jot Ce. 40) “The courts

Booweed

 

|
Familu.toc_mu_trvolvemerrt yn this Federt aA

 

 

 

 

ofCense. LD i Ch | wos prcrecl| LOA
Peclera} Lomo. |
: , | know \ Can unde she.
Tack Vhot | wae Apart OF The. pollen
i | Lee
my Wite @ Kids Dousa.
YON HOOT (U4 \\€ 2
Loos fac feo pec fect, my Ae havoc coc
00.0 Lie wvolwed Mot at “The Tho NY
immakxe. adrva Addicted Soong man Own
pee A Clee AS 40 Hew dom drvos leol me
__ Ato maluna_pas¢ decasions efEectna cot We,
+99 Ler - 2
a 2 “nan, ks ror Sour Trim. bac AM lomne
ome. to Shouee Mu j lel ease Se. ,

« Cag

 

 

   

 

 

 

 

—Q2baTIOW
